UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4231


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

EDWARD HALL,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cr-00406-AW-1)


Submitted:    August 12, 2009              Decided:   September 18, 2009


Before WILKINSON and      DUNCAN,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hughie D. Hunt, II, KEMET & HUNT, PLLC, College Park, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Hollis Raphael Weisman, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following    his    arrest        by   Metro   Transit     police    on   a

warrant issued by the United States Park Police, Edward Hall was

transferred into Park Police custody.                 Park Police Officer Gary

Hatch was charged with verifying Hall’s identity, and to that

end, Hatch asked Hall various questions regarding his identity,

which Hall refused to answer.             Ultimately, Hall was charged with

violating     36   C.F.R.      § 2.32(a)(1)         (2008)    for     intentionally

interfering with Hatch’s duties.               Hall proceeded to trial before

a magistrate judge and was found guilty and sentenced to two

months’     imprisonment.           The       district     court      affirmed    the

conviction and sentence, and Hall timely noted an appeal.

            On appeal, Hall argues that his actions did not rise

to the level of “intentionally interfering” with Hatch’s duties.

“In   reviewing    the    sufficiency         of   the     evidence    following      a

conviction, this court views the evidence and the reasonable

inferences to be drawn therefrom in the light most favorable to

the Government.”         United States v. Lomax, 293 F.3d 701, 705

(4th Cir. 2002) (quoting United States v. Burgos, 94 F.3d 849,

863 (4th Cir. 1996) (internal quotations omitted)).                      This court

“can reverse a conviction on insufficiency grounds only when the

prosecution’s      failure     is   clear.”          United    States     v.     Moye,

454 F.3d 390, 394 (4th Cir. 2006) (internal quotations omitted).

Rather, a verdict will be sustained if “any rational trier of

                                          2
fact could have found the essential elements of the crime beyond

a reasonable doubt.”               Lomax, 293 F.3d at 705 (quoting United

States v. Meyers, 280 F.3d 407, 415 (4th Cir. 2002) (internal

quotations omitted)).              “Thus, the appellate function is not to

determine        whether     the   reviewing      court      is   convinced        of    guilt

beyond a reasonable doubt, but, viewing the evidence and the

reasonable inferences to be drawn therefrom in the light most

favorable to the Government, whether the evidence adduced at

trial could support any rational determination of guilty beyond

a reasonable doubt.”               Burgos, 94 F.3d at 863 (quoting United

States v. Powell, 469 U.S. 57, 67 (1984) (internal quotations

omitted)).

             According to 36 C.F.R. § 2.32(a)(1), it is unlawful to

“threaten[],           resist[],        intimidat[e],             or           intentionally

interfer[e] with a government employee or agent engaged in an

official duty.”           36 C.F.R. § 2.32(a)(1).             A defendant interferes

with a government agent if the defendant opposes, intervenes,

hinders     or    prevents     the   agent       from    carrying        out    his     or   her

official duties.             United States v. Bucher, 375 F.3d 929, 932

(9th Cir. 2004).

             Here,     the     evidence    established        that       Hall    interfered

with Hatch in the performance of his duties.                             Hatch testified

that   it        was   his     responsibility           to   take      routine        booking

information        from      arrested     persons       so   as     to    confirm        their

                                             3
identity.          That   responsibility      was    particularly        important

because Hall insisted that there were no open warrants for his

arrest.      Additionally,      Hall   had   no   Fifth   Amendment      right   to

refuse to answer Hatch’s questions as they were asked for the

purpose of obtaining or verifying routine booking information.

See United States v. D’Anjou, 16 F.3d 604, 608 (4th Cir. 1994)

(internal quotation marks and citation omitted).                 Finally, Hall

argues     that     his   use   of   profanity      in   response   to     Hatch’s

questions was protected by the First Amendment, and therefore,

the district court erred in basing his conviction on his profane

responses.        The district court did not convict Hall based on his

use   of   profanity      but   merely   determined       that   the     profanity

confirmed Hall’s intent to interfere.

             Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4